Citation Nr: 0208274	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  95-17 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for status post right brachial artery graft, secondary to 
right brachial artery damage from cardiac catheterization 
with weakness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The veteran served on active duty from January 1949 to June 
1952. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The RO entitlement to service 
connection for status post right brachial artery graft, 
secondary to right brachial artery damage from cardiac 
catheterization with weakness, and assigned a 20 percent 
evaluation effective April 18, 1994.  

The case was most recently before the Board in May 2001, at 
which time it was remanded to the RO for further development 
and adjudicative action.

In February 2002 the RO most recently affirmed the 
determination previously entered.

Although previously scheduled for a hearing before a travel 
Member of the Board sitting at the RO, the veteran withdrew 
his request for such hearing in April 2002.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The status post right brachial artery graft, secondary to a 
right brachial artery damage from cardiac catheterization is 
manifested by some edema, pain and weakness; normal 
temperature, color, and peripheral pulses; and without 
trophic changes, ulcers, stasis dermatitis, or cardiac 
involvement.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation of in excess 
of 20 percent for status post right brachial artery graft, 
secondary to right brachial artery damage from cardiac 
catheterization with weakness.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.104, 
Diagnostic Codes 7113, 7114 (2001) (effective from January 
12, 1998); 38 C.F.R. § 4.104, Diagnostic Codes 7113, 7114 
(1997) (in effect prior to January 12, 1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran was hospitalized in February 1980 for an 
evaluation of atypical chest pain.  A cardiac catheterization 
via the right antecubital vein and a right brachial 
arteriotomy were performed.  At the end of the study, the 
right radial pulse was noted to be absent.  Possible causes 
entertained at that time included a thrombus distal to the 
arteriotomy site, obstruction at the arteriotomy site or 
arterial spasm. The pulse was still not palpable at the time 
of discharge.  The veteran ultimately underwent a vein graft 
to the right brachial artery secondary to damage to the 
artery from the angiogram. 

A May 1994 VA examination report shows that the veteran 
reported pain in the right antecubital space of the right arm 
which progressed to the shoulder with strenuous activity with 
the arm.  He reported some weakness of the right arm with 
grip strength of 25 units on the right compared with 60 units 
on the left with the Jamar grip meter.  There was no atrophy 
of the muscles of the right as compared with those of the 
left.  He had a pulse in the antecubital area and in the 
radial area on the right which was of the same consistency as 
that on the left.  There was no loss of sensation in the 
right upper extremity and no evidence of nerve damage.  

It was the opinion of the VA examiner that the veteran had 
weakness of the right arm secondary to damage to the brachial 
artery with intermittent pain with cold weather or strenuous 
usage. 

By rating action dated in October 1994, the RO determined 
that the veteran was entitled to service connection for 
residuals following right artery grafting secondary to injury 
to the right brachial artery from cardiac catheterization 
which occurred at a VA Medical Center.  A 20 percent 
evaluation was assigned effective as of April 18, 1994.

A VA examination report dated in November 1996 shows that the 
veteran exhibited give-way weakness of the deltoids, triceps, 
finger extensors, and interosseous muscles of the right hand.  
Reflexes in the right upper extremity were 2+, including the 
biceps and brachioradialis.  Nerve conduction studies 
performed at this time were described as "mildly abnormal" 
and suggested median nerve entrapment at the wrist, or carpal 
tunnel syndrome.  The examiner also noted evidence indicative 
of proximal median nerve injury and mild or early axonal 
sensory neuropathy.  The findings were not attributed to 
previous grafting of the right brachial artery.

VA outpatient treatment records received in September 1998 
show treatment for a variety of medical problems including 
cardiomyopathy with congestive heart failure, hypothyroidism, 
arthritis, nonspecific chest pain, and most notably 
Parkinson's disease.  The veteran was said to be using a 
motorized wheelchair to aid in ambulation secondary to the 
effects of Parkinson's disease involving the lower 
extremities.  There was one treatment record dated in June 
1997 which referred to some chronic pain in right arm times 
16+ years, arthritis in every joint, and Parkinson's disease.

A VA orthopedic examination report dated in April 1998 shows 
that the veteran reported a history which went back to 1980 
when he had a catheterization to the right brachial artery of 
his heart that ended up with a thrombosis of his brachial 
artery and that was treated by a bypass with a vein from his 
right thigh to his right arm.  Following the bypass, he did 
not really have any vascular complaints.  


He stated that he would occasionally have pain.  He described 
the pain as sharp and deep.  It would come and go, last maybe 
two hours a day, and involve his arm from the elbow to the 
shoulder and on up to the shoulder blade and towards his 
neck.  He did not know what caused it and what would make it 
go away.  He had significant Parkinson's disease and was in a 
wheelchair.  He reported difficulty using his right upper 
extremity because his tremor would get worse when he tried to 
do something such as eat or use his hand.  He stated that he 
would occasionally have numbness, but he did not remember 
where the numbness was, and thought it was in his fingers.  
He stated that he had seen a physician who told him he had 
carpal tunnel syndrome.  However, he had no current 
complaints referable to carpal tunnel syndrome.  His 
complaints were relatively diffuse. 

Physical examination revealed that he was a pleasant 
cooperative gentleman in no distress.  There were two 
incisions in the precubital fossa, one about 21/2 inches and 
one about an 11/2 inches, and these were transverse, nontender, 
incisions.  He had a longitudinal incision in his axilla 
distally where the proximal end of the graft was done.  He 
had good sensation to pinprick in the right upper extremity.  
He had weakness of all of the major motor groups of his upper 
extremities which was thought to be due to his systemic 
disease.  There was no particular atrophy of the small 
muscles of his hand.  

Allen's test at the wrist was negative, that is he did have 
good flow through the radial and ulnar arteries to his hand, 
at least there was a palpable radial pulse and a palpable 
brachial pulse.  The blood pressure with the cuff on the 
forearm, that was distal to the reconstruction on the right, 
measured 108/72 and on the left was 96/68.  He had no 
orthopedic problem in his right upper extremity.  The 
examiner opined that he did not believe he had carpal tunnel 
syndrome.  He believed his arterial bypass was functioning 
well as shown by the color of his hand, the Allen's test and 
the blood pressure taken below the area of the anastomosis.

A VA vascular examination report dated in April 1998 shows 
that the veteran presently had full range of motion of the 
hand, a palpable radial pulse, and a dopplerable ulnar pulse.  
Both ulna and radial pulses were triphasic with Doppler.  He 
complained of increasing pain in his arm and neurologic type 
problems, none of which could be fully evaluated.  His blood 
pressure was 110/70 on the right and 100/70 on the left.  His 
pulse rate was 72.  He had equal pulses in both upper 
extremities.  Hand and wrist range of motion appeared normal.  
He had good capillary fill in both hands.  The examiner 
indicated that other than the above examination, he was 
unable to evaluate him.  He recommended that the veteran 
undergo electromyograph (EMG) and nerve conduction studies.

VA EMG and nerve conduction studies were performed in June 
1998.  The studies showed that the veteran had marked give 
away weakness of all muscles of the right upper extremity.  
There was diffuse subjective decreased sensation over most of 
the right upper extremity, not in a single nerve or 
dermatomal distribution.  There was decreased right abductor 
pollicis brevis amplitude, mildly prolonged median motor 
latency across the wrist, and borderline median sensory 
latency across the wrist and forearm.  There were normal 
nerve conductions of the ulnar nerve, decreased right 
pronator, teres recruitment, and denervations in the right 
abductor pollicis brevis muscle.  Otherwise the EMG was 
normal, though a difficult study due to inability to relax, 
and poor effort.  The impression was (1) probable mild carpal 
tunnel syndrome; and (2) median neuropathy above the pronator 
teres muscle.  The exact site otherwise could not be 
localized.  It may have been from an injury in the 
antecubital fossa area.

A VA vascular examination report dated in February 1999, 
shows that the veteran reported intermittent pain of the 
right upper extremity since the time of the graft.  The pain 
would come and go, and was described as deep and sharp in 
nature.  It did not radiate, however, it did involve the 
elbow and shoulder.  The pain was not associated with any 
activity or any certain position.  He further reported that 
the arm was weak, and that he was unable to gasp or use the 
hand in any strengthening manner.

Physical examination revealed that there were bounding radial 
artery and brachial artery pulses with a palpable ulnar 
pulse.  Blood pressures were taken in both arms and were 
found to be equal at 140/60.  He denied any pain when the 
blood pressure cuff was used and showed no tetany.  There was 
normal motor strength of the upper extremity but severe grip 
strength was weak.  The veteran reported decreased sensation 
in all dermatomes.  There was a pill-rolling tremor which was 
consistent with Parkinson's disease.  The assessment was 
vascular exam of the right upper extremity at present showing 
normal palpable brachial, radial and ulnar pulses. 

A VA orthopedic examination report dated in December 1999 
shows that the veteran reported intermittent pain in the 
right arm going from the elbow to the shoulder and then on up 
to the shoulder blade and towards the neck.  On examination, 
there were two transverse incisions in the precubital fossa, 
one about 21/2 inches and one about 11/2 inches which were 
nontender.  He had a longitudinal incision in his axilla 
distally where the proximal end of the graft was done.  He 
had good sensation to pinprick.  He had weakness of all the 
major motor groups of his upper extremities with no 
particular atrophy of the small muscles of the hand.  It was 
the opinion of the examiner that the veteran had no 
orthopedic problem in his right upper extremity.  It was also 
his impression that there were no signs of carpal tunnel 
syndrome at the time, and that other than a tremor, the 
Parkinson's disease did not affect the function of the 
veteran's right upper extremity.

A VA neurological examination report dated in December 1999 
shows that the veteran reported problems with grip and loss 
of strength of the right upper extremity.  He also reported 
flare-ups with changes in the weather or use of the arm, 
which were relieved by rest.  He reported taking no 
medications and receiving no treatment.  The flare-ups 
included pain, weakness, fatigue, and functional loss.  On 
examination, the cranial nerves were intact.  Motor 
examination revealed no fix or drift.  Fine motor 
coordination was equal bilaterally and the cerebellar exam 
was normal with respect to finger-to-nose and rapid tap 
testing.  There was a positive Tinel's sign at the right 
wrist.  Sensation in the hands was normal.  Gait was normal 
with heel, toe, and tandem walking.  Strength was assessed as 
5/5 in the proximal and distal upper and lower extremity 
muscle groups.  


Reflexes were 2+ and symmetric in the upper and lower 
extremities.  It was indicated that the veteran failed to 
report for the EMG and nerve conduction velocity studies 
which had been requested in December 1999.  The diagnosis was 
right upper extremity pain secondary to carpal tunnel 
syndrome.  The examiner further stated that with respect to 
the questions posed by the BVA remand, the veteran did not 
appear to have any proximal median nerve injury secondary to 
his brachial artery graft.  There did not appear to be any 
nerve damage from cardiac catheterization.  

He had previous nerve conduction studies obtained through 
this facility in 1996 that disclosed evidence of right carpal 
tunnel syndrome, which was felt to be the source of his pain.  
With respect to another diagnostic test obtained in June 1998 
which suggested median neuropathy above the pronator teres 
muscle, it was noted that the exact site could not be 
localized and that the veteran gave a poor effort at the time 
the study was performed.  The examiner further stated that 
there was no hard evidence to suggest that the pronator teres 
changes were directly a consequence of the previous injury to 
the forearm, and there was no definite clinical abnormality 
to implicate a proximal median nerve lesion secondary to 
previous cardiac catheterization.

A VA neurological examination report dated in June 2000 shows 
that the veteran reported weakness and occasional numbness of 
the right arm.  Neurological evaluation of the cranial nerves 
revealed that the pupils were equal, round, and reactive to 
light and accommodation.  There was no facial asymmetry.  The 
remainder of the cranial nerves I-XII were intact.  Motor 
examination revealed a gross 4-5 hertz Parkinsonian tremor of 
both upper extremities.  Sensory examination was normal to 
pinprick and light touch.  Coordination was normal.  EMG was 
performed in key muscle groups of the right upper extremity 
and paraspinal muscles and revealed normal insertional 
resting and exertional potentials.  




The impression was normal EMG of the right upper extremity 
and paraspinous muscles, normal nerve conduction studies of 
both upper extremities, normal F waves of both upper 
extremities, severe right upper extremity pain with normal 
electrodiagnostic studies and Parkinsonism. 

A VA orthopedic examination report dated in August 2000 shows 
that the veteran continued to report difficulty with his 
right arm.  Range of motion of the right arm was 85 degrees 
active, 135 degrees passive flexion, 80 degrees active and 
130 degrees passive abduction.  There was significant 
weakness in abduction, with some limitation of the remaining 
range of motion due to fatigue and lack of endurance. There 
was no edema, effusion or instability of the right shoulder.  
There was obvious tremor in the right upper extremity.  There 
was no guarding of movement.  

There was a native impingement sign and a negative 
apprehension sign.  There was limitation of motion of the 
right elbow with no pain or lack of endurance associated with 
range of motion.  It was the examiner's opinion that the 
veteran had severe functional limitation associated with his 
service-connected disability.  The effects of Parkinson's 
disease further impaired his right arm at least 70 percent to 
80 percent above and beyond his service-connected disability.  
His function was worse than the previous examination in 
December 1999 which the examiner attributed to the 
Parkinson's disease.

A VA examination report conducted in August 2000 shows that 
the veteran reported right upper extremity pain and weakness 
which the examiner stated was not likely related to a 
vascular status.  The weakness was likely due to a general 
neurologic status.  The examiner concluded that there was no 
vascular insufficiency of the right upper extremity.  The 
veteran's symptoms were subjective, and there was no good way 
to assess their severity except to report his perception of 
them.  The examiner went on to say that it appeared highly 
unlikely that his symptoms were related to his vascular 
status, as his vascular status appeared to be quite normal. 


The veteran was to be scheduled for a personal hearing before 
a traveling Member of the Board sitting at the RO.  
Subsequently, by notice received in April 2002, the veteran 
withdrew his request for a personal hearing.

A VA examination report dated in January 2002 shows that the 
examiner had reviewed the medical records, and noted that in 
1981, the veteran had a cardiac catheterization.  There were 
some complications and his right brachial artery was damaged, 
so he had had to have a right brachial artery graft done.  He 
had some problems with clotting, which was treated 
satisfactorily, and he had no further treatment in recent 
years for this issue.  

The veteran reported that he had some pain in his right arm 
with some decreased function.  He stated that his doctor had 
advised no treatment referable to his disability.  He was on 
treatment for multiple medical issues including Parkinson's 
disease, which had resulted in tremors in both arms.  He also 
reported that he had pain and decreased use of the arm, and 
that his work with and general use of his right arm had 
decreased because of this problem. 

Physical examination of the right arm revealed two well-
healed surgical scars about the antecubital fossa that were 
not tender.  There was some edema in the right arm. There 
were no trophic changes, ulcers, and stasis dermatitis noted.  
The temperature, color, and peripheral pulses were okay.  The 
examiner noted residual findings to be some edema over the 
right arm as noted above.  The diagnosis was status post 
brachial artery graft with arteriovenous fistula with some 
stasis edema.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).


In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14. (2001).  

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The CAVC has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

The veteran's service-connected status post right brachial 
artery graft, secondary to a right brachial artery damage 
from cardiac catheterization is currently rated as 20 percent 
disabling pursuant to Diagnostic Codes 7113 and 7114 which 
provide the rating criteria for traumatic arteriovenous 
aneurysm and arteriosclerosis obliterans, respectively.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for evaluating 
disability due to arteriovenous aneurysm. These new criteria 
became effective January 12, 1998.

Where the law or regulation changes before conclusion of the 
appeal process, the version more favorable to the appellant 
applies, unless otherwise provided.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Because the RO has considered the 
veteran's claim under both the old and the new versions of 
the regulations, the Board may proceed to evaluate the claim 
under both standards.

Pursuant to the current provisions of Diagnostic Code 7113 
(the diagnostic code appropriate for rating a traumatic 
arteriovenous aneurysm), a 20 percent rating is warranted for 
arteriovenous fistula, traumatic, relative to either upper 
extremity, where edema or stasis dermatitis is present.  
Where the arteriovenous aneurysm of the upper extremity is 
associated with edema, stasis dermatitis, and either 
ulceration or cellulitis, a 40 percent evaluation is 
appropriate.  Higher ratings are possible when related 
symptomatology includes an enlarged heart, wide pulse 
pressure, and tachycardia (which would warrant a 60 percent 
rating), or when there is high output heart failure (which 
would warrant a 100 percent rating).  See 38 C.F.R. § 4.104, 
Diagnostic Code 7113 (2001).

Under the provisions of Diagnostic Code 7113 that were in 
effect prior to January 12, 1998, a 20 percent evaluation is 
applicable where the veteran's arteriovenous aneurysm is in 
the upper extremity and causes definite vascular symptoms.  A 
40 percent evaluation, the next higher for an arteriovenous 
aneurysm, is warranted where the veteran's arteriovenous 
aneurysm of the upper extremity causes marked vascular 
symptoms.  Higher ratings (with a minimum rating of 60 
percent), are warranted when there is cardiac involvement.  
See 38 C.F.R. § 4.104, Diagnostic Code 7113 (1997).

The provisions of Diagnostic Code 7114 in effect prior to 
January 18, 1998, provided that arteriosclerosis obliterans 
was rated under Diagnostic Code 7116, for intermittent 
claudication.  Under this code provision, a 20 percent rating 
was warranted when there was minimal circulatory impairment, 
with paresthesia, temperature changes, or occasional 
claudication.  A 40 percent rating was assigned for well-
established cases, with intermittent claudication or 
recurrent episodes of superficial phlebitis.  A 60 percent 
rating was warranted when there was persistent coldness of 
extremity with claudication on minimal walking.  A 100 
percent rating was warranted if the intermittent claudication 
was manifested in severe form with marked circulatory changes 
such as to produce total incapacity or to require house or 
bed confinement.  38 C.F.R. § 4.104, Diagnostic Code 7116. 

The Notes associated with this Diagnostic Code were set out 
as follows:  Note: The 100 percent rating will not be applied 
under a diagnosis of intermittent claudication. Note: The 
schedular evaluations in excess of 20 percent under 
Diagnostic Codes 7114 and 7116 are for application to 
unilateral involvement.  With bilateral involvement, 
separately meeting the requirements for evaluation in excess 
of 20 percent, 10 percent will be added to the evaluation for 
the more severely affected extremity only, except where the 
disease has resulted in an amputation.  The resultant 
amputation rating will be combined with the schedular rating 
for the other extremity, including the bilateral factor, if 
applicable.  The 20 percent evaluations are for application 
to unilateral or bilateral involvement of both upper and 
lower extremities.

Under the revised criteria of Diagnostic Code 7114, a 20 
percent rating is warranted for claudication on walking more 
than 100 yards, and; diminished peripheral pulses or 
ankle/brachial index of 0.9 or less.  A 40 percent rating is 
warranted for claudication on walking between 25 and 100 
yards on a level grade at 2 miles per hour, and; trophic 
changes (thin skin, absence of hair, dystrophic nails) or 
ankle/brachial index of 0.7 or less.  A 60 percent rating is 
warranted for claudication on walking less than 25 yards on a 
level grade at 2 miles per hour, and; either persistent 
coldness of the extremity or ankle/brachial index of 0.5 or 
less.  A 100 percent rating is warranted for ischemic limb 
pain at rest, and; either deep ischemic ulcers or 
ankle/brachial index of 0.4 or less. 38 C.F.R. § 4.104, 
Diagnostic Code 7114.  

The Notes associated with this Diagnostic Code are set out as 
follows: Note (1): The ankle/brachial index is the ration of 
the systolic blood pressure at the ankle (determined by 
Doppler study) divided by the simultaneous brachial artery 
systolic blood pressure.  The normal index is 1.0 or greater.  
Note (2): Evaluate residuals of aortic and large arterial 
bypass surgery or arterial graft as arteriosclerosis 
obliterans. Note (3): These evaluations are for involvement 
of a single extremity.  If more than one extremity is 
affected, evaluate each extremity separately and combine 
(under § 4.25) using the bilateral factor (§ 4.26), if 
applicable.



Words such as "moderate" and "severe" are not defined in 
the VA Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  38 C.F.R. § 4.6 
(2001).  

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2001).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  


The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.

A little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like. 38 C.F.R. § 4.40 (2001).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations:

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.).

(d) Excess fatigability.

(e) Incoordination, impaired ability to execute skilled 
movements smoothly.

(f) Pain on movement, swelling, deformity or atrophy of 
disuse. Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  




For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  The 
lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions.  38 C.F.R. § 4.45 
(2001).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.

The joints involved should be tested for pain on both active 
and passive motion, in weight bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint. 38 C.F.R. § 4.59 (2001).

In cases of evaluation of musculoskeletal injuries there must 
be adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination. See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2001); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).



The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 09-98.

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (2001).

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(2001).




The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West Supp. 2001);  38 C.F.R. 
§§ 3.102, 4.3 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).


Analysis

Duty to Assist

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well-grounded.  


The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

In addition, VA has published new regulation, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  These new regulations, which 
in pertinent part are effective as of the date of enactment 
of the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); Dyment v. 
Principi, No. 00-7075 (Fed. Cir. Apr 24, 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).




In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  See Karnas, 1 Vet. 
App. at 312-13.

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the Salt Lake City, 
Utah, VA Medical Center; the Las Vegas, Nevada, VA Medical 
Center; the San Diego, California, VA Medical Center; the 
Loma Linda, California, VA Medical Center; and the Dixie 
Regional Medical Center.  The treatment records, including 
examination reports, have been obtained from the respective 
facilities and have been associated with the veteran's claims 
folder.  

The RO has obtained and associated with the claims file the 
medical treatment and examination reports identified by the 
veteran.  The RO has associated his service medical records 
with the claims file.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2001).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible under the circumstances; no further assistance to 
the appellant in developing the facts pertinent to his claim 
is required to comply with the duty to assist him as mandated 
by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 2001)

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the filing of his claim.  
However, the veteran was informed of the VCAA by the RO in a 
letter dated in August 2001.  As such, the veteran is not 
prejudiced by the Board's consideration of his claim pursuant 
to this new law.  As set forth above, VA has met all 
obligations to the veteran under this new law.

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance of 
rating decisions, a statement and supplemental statements of 
the case, and associated correspondence.  

In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.  

The veteran himself has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.

Having determined that the duties to notify and assist have 
been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.


Increased Evaluation

The veteran maintains that the 20 percent evaluation which 
has been assigned for his status post right brachial artery 
graft, secondary to right brachial artery damage from cardiac 
catheterization with weakness, does not accurately reflect 
the degree of disability that he currently experiences.  His 
disability is currently rated as 20 percent disabling under 
38 C.F.R. § 4.104, Diagnostic Codes 7113 and 7114, which 
would be consistent with symptoms associated with traumatic 
arteriovenous fistula and arteriosclerosis obliterans.

On the basis of the evidence of record, the Board is of the 
opinion that an evaluation in excess of 20 percent for the 
veteran's disability of the upper right extremity is not 
warranted under either Diagnostic Code 7113 or 7114.

Based on the medical reports that have been associated with 
the record, including the most recent VA medical examination 
dated in January 2002, the Board finds that there is no 
evidence of increased disability.  

In May 1994,  there was some weakness of the right arm, but 
no atrophy of the muscles and equal pulses in the right and 
the left.  There was no loss of sensation in the right upper 
extremity and no evidence of nerve damage. 

In November 1996, nerve conduction studies were mildly 
abnormal, suggesting median nerve entrapment at the wrist, or 
carpal tunnel syndrome.  Also noted were proximal median 
nerve injury and mild or early axonal sensory neuropathy, 
however, the findings were not attributed to previous 
grafting of the right brachial artery.

In April 1998 it was noted that the veteran had probably mild 
carpal tunnel syndrome and median neuropathy above the 
pronator teres muscle. 

In February 1999, vascular examination of the right upper 
extremity showed normal palpable brachial, radial and ulnar 
pulses. 

In December 1999, the veteran had diagnoses which included no 
signs of carpal tunnel syndrome, and that other than a 
tremor, Parkinson's disease, which did not affect the 
function of the right upper extremity; and right upper 
extremity pain secondary to carpal tunnel syndrome.

The June 2000 neurological examination showed an impression 
of normal EMG of the right upper extremity and paraspinous 
muscles, normal nerve conduction studies of both upper 
extremities, normal F waves of both upper extremities, severe 
right upper extremity pain with normal electrodiagnostic 
studies and Parkinsonism.

The January 2002 VA medial examination revealed two 
nontender, well-healed surgical scars with some edema in the 
right arm.  There were no trophic changes, ulcers, and stasis 
dermatitis.  The temperature, color, and peripheral pulses 
were normal.  The examination revealed no finding of 
cellulitis.

Additionally, there is no evidence on file to indicate that 
the veteran has an enlarged heart, wide pulse pressure, 
tachycardia, or high output heart failure related to his 
service-connected upper right extremity disability.  

The record reflects that the veteran had right upper 
extremity pain and weakness which the examiner stated was not 
likely related to a vascular status.  The weakness was likely 
due to a general neurologic status.  The examiner concluded 
that there was no vascular insufficiency of the right upper 
extremity.  

The Board finds it pertinent the physicians essentially found 
that the veteran's vascular problems in the right upper 
extremity are related to non-service-connected disorders and 
not to his status post right brachial artery graft, secondary 
to a right brachial artery damage from cardiac 
catheterization with weakness.  

Specifically, the VA physicians have opined that the 
veteran's symptoms are most likely related to carpal tunnel 
syndrome and Parkinson's disease, rather than due to the 
status post right brachial artery graft, secondary to a right 
brachial artery damage from cardiac catheterization with 
weakness.  

Pursuant to the current provisions of Diagnostic Code 7113, a 
20 percent rating is warranted for arteriovenous fistula, 
traumatic, relative to either upper extremity, where edema or 
stasis dermatitis is present.  The evidence has shown that 
the veteran has some edema associated with his right upper 
extremity disability. 

However, the disability is not manifested by edema, stasis 
dermatitis, and either ulceration or cellulitis so as to 
warrant a 40 percent evaluation.  Similarly, there is no 
related symptomatology which includes an enlarged heart, wide 
pulse pressure, and tachycardia, or high output heart 
failure.  Accordingly, an evaluation greater than 20 percent 
pursuant to the current criteria of Diagnostic Code 7113 is 
not warranted.  See 38 C.F.R. § 4.104, Diagnostic Code 7113 
(2001).

Under the provisions of Diagnostic Code 7113 that were in 
effect prior to January 12, 1998, a 20 percent evaluation is 
applicable where arteriovenous aneurysm is in the upper 
extremity and causes definite vascular symptoms.  A 40 
percent evaluation, is warranted where arteriovenous aneurysm 
of the upper extremity causes marked vascular symptoms.  



As the evidence of record describes the veteran's disability 
as manifested by some edema, pain and weakness; normal 
temperature, color, and peripheral pulses; and without 
trophic changes, ulcers, stasis dermatitis, or cardiac 
involvement, an evaluation greater than 20 percent pursuant 
to the provisions of Diagnostic Code 7113 in effect prior to 
January 18, 1998, is not warranted.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7113 (1997).

Under the old schedular criteria of Diagnostic Code 7114, 
absent amputation of at least one upper extremity, in order 
to qualify for an increased evaluation, there would have to 
be shown well-established cases with intermittent 
claudication or recurrent episodes of superficial phlebitis 
for a 40 percent rating; persistent coldness of extremity 
with claudication on minimal walking for a 60 percent rating; 
or a severe form with marked circulatory changes such as to 
produce total incapacity or to require house or bed 
confinement for a 100 percent rating.  

Significantly, coldness of extremity (persistent or 
otherwise), has never been documented on examination.  
Furthermore, neither total incapacity, nor house or bed 
confinement has been shown to have resulted from the 
veteran's service-connected status post right brachial artery 
graft, secondary to a right brachial artery damage from 
cardiac catheterization.  The veteran is clearly able to 
ambulate.

Under the revised criteria, effective January 18, 1998, in 
order for the veteran's service-connected disability to 
qualify for an increased evaluation, there would have to be 
shown at least claudication on walking between 25 and 100 
yards on a level grade at 2 miles per hour, and trophic 
changes (thin skin, absence of hair, dystrophic nails) or 
ankle/brachial index of 0.7 or less.  As indicated 
hereinabove, there has been no evidence of claudication or 
trophic changes.  Similarly, there is no evidence of 
persistent coldness of the extremity or ischemic limb pain at 
rest with deep ischemic ulcers.  

The Board concludes that the preponderance of the evidence is 
against an evaluation in excess of 20 percent for the 
veteran's service-connected status post right brachial artery 
graft, secondary to a right brachial artery damage from 
cardiac catheterization with weakness under either the old or 
revised schedular criteria of Diagnostic Code 7114. 

The evidence of record shows that the 20 percent rating is 
the highest rating warranted during the entire appeal period.  
See Fenderson, 12 Vet. App. at 119.

The Board has also considered the possible application of 
additional diagnostic codes pertinent to the veteran's 
disability at issue.  However, the Board concludes that his 
disability is consistent with the application of Diagnostic 
Codes 7113 and 7114, and those diagnostic codes are the most 
appropriate.  See Butts, 5 Vet. App. at 538; Pernorio, 2 Vet. 
App. at 629.

Pursuant to the reported limitation of motion of the arm as 
proffered by the veteran, the Board has considered the 
possible applicability of Diagnostic Code 5201, for 
limitation of motion of the arm.  Pursuant to this provision, 
a 20 percent evaluation is warranted where the motion of 
either the major or minor arm is limited to the shoulder 
level.  A 20 percent evaluation is warranted where the motion 
of the minor arm is limited to the area midway between the 
side and shoulder level.  A 30 percent evaluation is 
warranted where the motion of the major arm is limited to the 
area midway between the side and shoulder level.  A 30 
percent evaluation is warranted where the motion of the minor 
arm is limited to 25 degrees from the side.  The maximum 40 
degree evaluation is warranted where the motion of the major 
arm is limited to 25 degrees from the side.

The evidence of record has shown that range of motion of the 
veteran's right arm was 85 degrees active, 135 degrees 
passive flexion, 80 degrees active and 130 degrees passive 
abduction.  Accordingly, the veteran would not meet the 
criteria for an evaluation greater than 20 percent pursuant 
to Diagnostic Code 5201.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2001).

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
DeLuca, 8 Vet. App. at 204-207.  As noted above, the Board 
has considered the applicability of Diagnostic Code 5201, 
which contemplates limitation of motion in its criteria.

The medical evidence of record does not demonstrate any 
additional significant functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  
The medical evidence of record shows loss of range of motion 
and some weakness as a result of the disability, but does not 
demonstrate additional loss of range of motion on because of 
flare-ups, impaired endurance, weakness, or incoordination.  
Based on the foregoing evidence, the Board finds that the 
record establishes the veteran's right upper extremity 
disability does not cause additional functional impairment 
due to pain on use so as to warrant the assignment of an 
additional disability rating under the provisions of 38 
C.F.R. §§ 4.40 and 4.45.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied. 38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert, 1 Vet. App. at 49. The Board 
finds that the preponderance of the evidence is against his 
claim for a higher rating for status post right brachial 
artery graft, secondary to a right brachial artery damage 
from cardiac catheterization with weakness. 


Extraschedular Consideration

The CAVC has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  


Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321.  

In the Supplemental Statements of the Case dated in December 
1998 and February 2002, the RO concluded that an 
extraschedular evaluation was not warranted for the veteran's 
disability at issue.  Since this matter has been adjudicated 
by the RO, the Board will, accordingly, consider the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001).  See also 
VAOPGCPREC 6-96.  Ordinarily, the VA Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

A review of the claims file does not show that the veteran's 
disability at issue has resulted in marked interference with 
employment or frequent periods of hospitalization.  There is 
no evidence that the disability at issue presents an unusual 
clinical picture.  

While the Board acknowledges the veteran has exhibited a 
disability, the degree of impairment is already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for status post right brachial artery graft, secondary to 
right brachial artery damage from cardiac catheterization 
with weakness, is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

